Social Media Use Increases 82% Worldwide: Nielsen Report Confirms Growing Power of Bloggerwave's Business Strategy Press Release Source: Bloggerwave Inc. On Monday February 22, 2010, 8:45 am EST MOUNTAIN VIEW, CA(Marketwire - 02/22/10) - Bloggerwave Inc. ("Bloggerwave") (OTC.BB:BLGW - News), a global leader in commercial blogging, today declared that The Nielsen Company's recently released report on social media use has huge implications for Bloggerwave, its shareholders and clients, and Internet users worldwide.
